BLODGETT, P. J.
Heard upon motions of defendant for new trials after verdicts for. plaintiffs in eacli case.
Plaintiff Luigi was driving a Ford car on Broad Street, Providence, northerly with his wife on the seat beside him. Near the intersection of Broad Street and Elmwood Avenue, he passed an electric car of defendant upon its right, and continuing further, with the intention of entering Bridg-ham 'Street from Trinity Square, turned to his left and crossing the car track was struck by the electric car which he had passed going north. He did not look in the direction from which the car was coming as he approached and crossed the track, but testifies he held out his hand as a signal and turned.
Several passengers on the electric car testified as to the position of the Ford car while passing the electric and just before the collision, which testimony, if believed, would show contributory negligence.
The Court is of the opinion that the evidence on the part of defendant’s witnesses preponderates greatly over that of plaintiff.
The wife was a passenger. She sat beside the driver and testifies she saw the electric car coming toward them on the track, as the automobile was about to cross, at a rate of speed, considering the distance at which she places the electric, which the Court can not believe from the testimony. She made no attempt to warn the driver of the Ford.
Motions for new trials granted in each case.